UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5232


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE REGINAL DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:08-cr-00262-JRS-1)


Submitted:    August 27, 2009              Decided:   September 15, 2009


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant. Angela Mastandrea-Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne    Reginal       Davis          appeals    his       convictions        and

ninety-three      month    sentence           for    possession        with    intent     to

distribute       cocaine    base        and       possession      of    a     firearm      in

furtherance of a drug trafficking crime.                         Davis’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    concluding      that    there       are    no    meritorious       issues      for

appeal but questioning whether the evidence was sufficient to

support    the    jury’s    verdicts          and    whether     the    district       court

abused    its     discretion       by     rejecting         Davis’s      proposed       jury

instruction.         Although       advised          of    his    right       to   file     a

supplemental pro se brief, Davis has not done so.                                  For the

reasons that follow, we affirm.

             This court “must uphold a jury verdict if there is

substantial evidence, viewed in the light most favorable to the

Government, to support it.”              United States v. Perkins, 470 F.3d

150, 160 (4th Cir. 2006).                 Substantial evidence is “evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”         United States v. Burgos, 94 F.3d 849, 862

(4th     Cir.    1996)     (en     banc).            Further,      both       direct      and

circumstantial evidence are considered, and the government is

permitted “all reasonable inferences that could be drawn in its

favor.”     United States v. Harvey, 532 F.3d 326, 333 (4th Cir.

                                              2
2008).        The        defendant       “must       carry    an    imposing         burden     to

successfully challenge the sufficiency of the evidence.”                                 United

States v. Martin, 523 F.3d 281, 288 (4th Cir.), cert. denied,

129 S. Ct. 238 (2008).

              To convict a defendant of possession with the intent

to    distribute,         the   government           must     prove      possession       of     a

narcotic controlled substance, knowledge of the possession, and

the intent to distribute.                  United States v. Collins, 412 F.3d

515, 519 (4th Cir. 2005).                 Intent to distribute may be inferred

if    the    amount        of   drugs      found       exceeds      an    amount       normally

associated with personal consumption.                         United States v. Wright,

991 F.2d 1182, 1187 (4th Cir. 1993).                         Another relevant factor is

the packaging of the drugs.                See Collins, 412 F.3d at 519.

              Davis’s counsel relies upon United States v. Fountain,

993   F.2d    1136       (4th   Cir.      1993),      where     this     court       reversed    a

conviction         for    possession       of    marijuana         with    the       intent     to

distribute,         finding        the    evidence       of     intent         to     distribute

insufficient.             There,    the    police       found      on    Fountain’s      person

three small bags of marijuana, totaling 2.3 grams and valued

between $15 and $60, and two guns.                            Id. at 1138.             On these

facts, this court held that the government did not adequately

prove       that    Fountain        possessed          the     drug      for        distribution

purposes.          Id. at 1139.           In contrast, Davis was caught with

thirty-three individual packages of the drug, with an estimated

                                                 3
value of $330.       Based upon the quantity, value, and packaging of

the cocaine base in Davis’s possession, the jury was entitled to

find that he possessed the drug with the intent to distribute.

             To sustain a conviction for possessing a firearm in

furtherance of a drug trafficking crime, the prosecution had to

prove beyond a reasonable doubt that Davis used, carried, or

possessed a firearm in furtherance of a drug trafficking crime.

See   18   U.S.C.     §   924(c)(1)(A)         (2006).      The       government   must

“present evidence indicating that the possession of a firearm

furthered,     advanced,      or    helped       forward     a    drug     trafficking

crime.”      United States v. Lomax, 293 F.3d 701, 705 (4th Cir.

2002) (internal quotation marks omitted).                    Ways that a firearm

can further or advance drug trafficking include “provid[ing] a

defense against someone trying to steal drugs or drug profits,

or . . . lessen[ing] the chance that a robbery would even be

attempted.”         Id.    Factors    that      might    lead     a    fact-finder   to

conclude     that     a   connection       existed       between       a   defendant’s

possession    of     a    firearm    and   his     drug     trafficking       activity

include the accessibility of the firearm, whether the gun is

loaded, and the gun’s proximity to drugs.                  Id.

             Davis’s gun was in his waistband and fully loaded,

with a bullet in the chamber.                  It was thus easily accessible,

close   to   the    drugs,    and    prepared      for     immediate       use.    This

evidence was clearly sufficient to permit the jury to find that

                                           4
Davis carried the gun “in furtherance” of his drug trafficking

crime.

              Last,      we     address      the   district       court’s       rejection      of

Davis’s proposed jury instruction.                    Decisions on whether to give

an instruction and the content of such instruction are reviewed

for an abuse of discretion.                    See United States v. Ellis, 121

F.3d   908,    923       (4th    Cir.     1997).       Rejecting         a     proposed      jury

instruction         is     reversible         error        only     if       the     requested

instruction “(1) was correct; (2) was not substantially covered

by the court’s charge to the jury; and (3) dealt with some point

in the trial so important, that failure to give the requested

instruction         seriously         impaired       the     defendant’s           ability     to

conduct his defense.”                 United States v. Frazier-El, 204 F.3d

553, 562 (4th Cir. 2000) (internal citation and quotation marks

omitted).

              To     prove       that     Davis       possessed          the       firearm    in

furtherance of a drug trafficking crime, the government had to

“present evidence indicating that the possession of a firearm

furthered,         advanced,      or    helped       forward       a     drug      trafficking

crime.”     See Lomax, 293 F.3d at 705.                    “Although this requirement

is not satisfied if the presence is ‘the result of accident or

coincidence . . . it is enough for § 924(c)(1) purposes if the

firearm was present for protection or to embolden the actor.’”

United    States      v.      Reid,    523    F.3d    310,    318      (4th     Cir.),    cert.

                                               5
denied, 129 S. Ct. 663 (2008) (quoting United States v. Lipford,

203 F.3d 259, 266 (4th Cir. 2000)).                   Thus, instructing the jury

that “[t]he mere possession of the firearm at the scene of the

crime    is    not    sufficient,”       as   Davis   sought      to    do,   would    not

convey a complete portrait of the legal landscape on this issue,

because mere possession of a firearm while committing a drug

trafficking crime can be sufficient, if the possession is for

protection or to embolden the actor.                    Therefore, the district

court did not abuse its discretion by rejecting the proposed

instruction.

               In accordance with Anders, we have examined the entire

record in this case and found no meritorious issues for review.

Accordingly,         we   affirm   the     district    court’s      judgment.         This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further       review.      If    the   client     requests       that   a   petition    be

filed,    but     counsel       believes      that   such    a    petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED

                                              6